Case 5:18-cv-00208-FMO-KK Document 32 Filed 07/15/19 Page 1 of 2 Page ID #:231



         CENTER FOR DISABILITY ACCESS
  1      Isabel Masanque, Esq., SBN 292673
  2      Ray Ballister, Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
  3      Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
  4      San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
  5      San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
  6      dennisp@potterhandy.com
  7      Attorney for Plaintiff
  8
  9                             UNITED STATES DISTRICT COURT
 10                            CENTRAL DISTRICT OF CALIFORNIA
 11
         Samuel Love,                               Case: 5:18-CV-00208-FMO-KK
 12
                  Plaintiff,
 13
            v.                                      Plaintiff’s Notice of Non-Receipt
 14
                                                    of Opposition to Plaintiff’s Notice
         Manuel R. Cardenas;
 15      Margarita Arriaga;                         of filing documentation in support
         and Does 1-10,                             of his request for fees and costs
 16
                   Defendant.
 17
                                                    Date:    August 1, 2019
 18                                                 Time:    10:00 a.m.
                                                    Ctrm:    6D
 19
                                                    Hon. Judge Fernando M Olguin
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                2

       Notice of Non-Receipt of Opposition                        5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 32 Filed 07/15/19 Page 2 of 2 Page ID #:232




  1            Please take notice that Defendant Manuel R. Cardenas and Margarita Arriaga
  2    have failed to oppose Plaintiff’s Motion for Relief, set for hearing on August 1, 2019 in
  3    Courtroom 6D of the above-captioned Court. Defendant's opposition was required to
  4    be served on or before July 11, 2019. That deadline has passed with opposition filed or
  5    request for continuance. As of the filing of this notice, Plaintiff has not received
  6    Defendant’s opposition.
  7            Under Central District Local Rule 7-9, a party not opposing a motion should file
  8    a statement of non-opposition. Under Local rule 7-12, a failure to file a required
  9    document may be deemed consent to the grant of the motion. This motion was filed on
 10    the grounds that the plaintiff is the prevailing party, having obtained a Summary
 11    judgment on his claims and thus the failure to oppose should be considered a
 12    concession on the merits of the motion. In light of the absence of any filing, and given
 13    guidance in Moreno v. City of Sacramento (2000) 534 F.3d 1106, 1115 that courts
 14    should not do the work of the Defendant in opposing such motions, Plaintiff
 15    respectfully requests the court grant the motion in entirely.
 16
 17    Dated: July 12, 2019                  CENTER FOR DISABILITY ACCESS
 18
 19                                          By: /s/ Dennis Price
                                                   Dennis Price, Esq.
 20                                                Attorneys for Plaintiff
 21
 22
 23
 24
 25
 26
 27
 28




                                                   2

       Notice of Non-Receipt of Opposition                            5:18-CV-00208-FMO-KK
